Barnard, P. J.
The complaint was properly dismissed. The father of the plaintiff committed suicide on the 3d of March, 1885. ■ He went home in*459toxicated about 11 F. M., and was found dead next morning. He was proven to have passed a portion of the evening of March 3, 1885, at defendant’s saloon, and that he drank while there two glasses of a mild kind of lager-beer. He was perfectly sober while there, and perfectly sober when he left the defendant’s premises at about 10 p. m. There was proof given that this mild form of lager-beer called “Spenk Beer” will not intoxicate. Upon this evidence the jury could not give a verdict that the intoxication which induced the suicide was occasioned in whole or in part by the defendant. The judgment should therefore be affirmed, with costs.